United States Court of Appeals
                               For the First Circuit

Nos.   08-2175
       08-2217


                             UNITED STATES OF AMERICA,

                                          Appellee,

                                              v.

                                ADOLFO VERDUGO and
                              RAFAEL FERNÁNDEZ-ROQUE,

                                   Defendants, Appellants.



                                     ERRATA SHEET


       The opinion of this Court issued on August 19, 2010, is amended as follows:

     On page 22, footnote 2, lines 5, replace "Berghius, 130 S. Ct. at 2264" with "Berghuis v.
Thompkins, 130 S. Ct. 2250, 2264 (2010)"